Citation Nr: 1755882	
Decision Date: 12/05/17    Archive Date: 12/15/17

DOCKET NO.  16-16 354	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1. Entitlement to an initial rating higher than 10 percent for tinnitus.

2. Entitlement to an initial rating higher than 10 percent for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Tennessee Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

L. Edwards Andersen, Counsel



INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (West 2012).

The Veteran had active service from June 1957 to May 1959.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a July 2015 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee. A notice of disagreement was received in December 2015, a statement of the case was issued in March 2016, and a VA Form 9 was received in April 2016.

The Board notes that in Rice v. Shinseki the United States Court of Appeals for Veterans Claims (Court) held that entitlement to a total disability rating based on individual unemployability (TDIU) claim cannot be considered separate and apart from an increased rating claim. See Rice v. Shinseki, 22 Vet. App. 447 (2009). The Veteran has not asserted that he is unemployable due to his tinnitus. Accordingly, the Board finds that Rice is not applicable.

The issue of entitlement to an initial rating higher than 10 percent for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran is receiving the maximum schedular evaluation for tinnitus.




	(CONTINUED ON NEXT PAGE)


CONCLUSION OF LAW

There is no legal basis for the assignment of an initial disability evaluation higher than 10 percent for tinnitus. 38 U.S.C. §§ 1155, 5107 (West 2012); 38 C.F.R. §§ 3.102, 4.1, 4.87, Diagnostic Code 6260 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

Under applicable law, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).

The Board notes that with respect to the Veteran's claim for an increased rating for tinnitus, VA's duties to notify and assist do not apply, as the issue is decided as a matter of law. Manning v. Principi, 16 Vet. App. 534, 542-43 (2002) (holding that the Veterans Claims Assistance Act has no effect on an appeal where the law, and not the underlying facts or development of the facts, is dispositive).

II. Entitlement to an Initial Rating Higher than 10 Percent for Bilateral Tinnitus

The Veteran seeks an initial rating higher than 10 percent for tinnitus.

Service connection for bilateral tinnitus was established by an October 2015 rating decision, at which time a 10 percent rating was assigned, effective February 20, 2015, under Diagnostic Code 6520. The Veteran asserts that the 10 percent rating does not accurately depict the current level of his disability. See December 2015 statement.

Disability ratings are based on the average impairment of earning capacity resulting from disability. 38 U.S.C. § 1155; 38 C.F.R. § 4.1. Separate diagnostic codes identify the various disabilities. Where there is a question as to which of two evaluations shall be applied, the higher evaluations will be assigned if the disability more closely approximates the criteria required for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. 

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern. See Francisco v. Brown, 7 Vet. App. 55, 58 (1994). However, when the question for consideration is entitlement to a higher initial rating assigned following the grant of service connection, evaluation of the medical evidence since the effective date of the grant of service connection and consideration of the appropriateness of "staged rating" (assignment of different ratings for distinct periods of time, based on the facts found), is required. See Fenderson, 12 Vet. App. at 126. The determination of whether an increased evaluation is warranted is to be based on a review of the entire evidence of record and the application of all pertinent regulations. See Schafrath v. Derwinski, 1 Vet. App. 589 (1991). 

The Board has considered the entire record, including the Veteran's VA clinical records and private treatment records. These show complaints and treatment, but will not be referenced in detail. The Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence. Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000). Therefore, the Board will discuss the evidence pertinent to the rating criteria and the current disability.

Under VA regulations, separate disabilities arising from a single disease entity are to be rated separately. See 38 C.F.R. § 4.25; see also Esteban v. Brown, 6 Vet. App. 259, 261 (1994). However, the evaluation of the same disability under various diagnoses is to be avoided. See 38 C.F.R. § 4.14; see also Fanning v. Brown, 4 Vet. App. 225 (1993).

The regulations pertaining to the evaluation of diseases and injuries of the ears were revised effective June 10, 1999. See 64 Fed. Reg. 25, 202 (1999) (codified at 38 C.F.R. § 4.85-4.87). The regulation was again revised in May 2003, effective June 13, 2003. See 68 Fed. Reg. 25,822 (2003).

The June 13, 2003 revision was undertaken, in part, to clarify existing VA practice that only a single 10 percent evaluation is assigned for recurrent tinnitus pursuant to Diagnostic Code 6260, whether the sound is perceived as being in one ear, both ears, or in the head. 38 C.F.R. § 4.87, Diagnostic Code 6260, Note 2 (2017).

In this case, the Veteran filed his claim in February 2015, which is after the June 2003 change that clarified only a single 10 percent evaluation is assigned for recurrent tinnitus, pursuant to Diagnostic Code 6260. Ten percent is the maximum rating, whether the sound is perceived as being in one ear, both ears, or in the head. Therefore, no more than a single 10 percent rating is permissible for the Veteran's tinnitus. See also Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006) (affirming the VA's long-standing interpretation of pre-June 13, 2003 Diagnostic Code 6260 as authorizing only a single 10 percent rating for tinnitus, whether perceived as unilateral or bilateral).

In light of the foregoing, the Board concludes that Diagnostic Code 6260 precludes separate 10 percent schedular ratings for bilateral tinnitus. 

On a claim for an original or an increased rating, the claimant will generally be presumed to be seeking the maximum benefit allowed by law and regulation, and it follows that a claim remains in controversy where less than the maximum available benefit is awarded. AB v. Brown, 6 Vet. App. 35, 38 (1993). If a Veteran is at the maximum evaluation and no other criteria are applicable, there is no case in controversy. In order for a claim to proceed, there must be a benefit. In this case, the maximum schedular rating allowed for tinnitus under the applicable schedule of ratings is 10 percent. As such, a higher schedular rating cannot be granted. 

As there is no legal basis upon which to award an increased schedular evaluation, the Veteran's appeal must be denied. Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Entitlement to an initial rating higher than 10 percent for tinnitus is denied.


REMAND

The Veteran seeks entitlement to an initial rating higher than 10 percent for bilateral hearing loss.

Unfortunately, a remand is required. Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.

In a March 2016 letter, a Hearing Instrument Specialist stated the Veteran was seen in the office on October 2015, at which time a hearing evaluation demonstrated severe binaural sensorineural hearing loss. See March 2016 letter from K.K. This hearing evaluation from October 2015 is not associated with the claims file. Furthermore, there does not appear to be any treatment records from this provider in the claims file. On remand, these records should be obtained and associated with the claims file. Additionally, any updated VA treatment records should also be associated with the file. 

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. After obtaining any necessary contact information and authorization from the Veteran, request and associate with the claims file all updated VA and private treatment records, to include, but not limited to, the October 2015 hearing evaluation referred to in the March 2016 letter from K.K.

If, after making reasonable efforts to obtain records identified by the Veteran, the RO or AMC is unable to secure such records, the RO or AMC must notify the Veteran and (a) identify the specific records the RO or AMC is unable to obtain; (b) briefly explain the efforts that the RO or AMC made to obtain those records; (c) describe any further action to be taken by the RO or AMC with respect to the claims; and (d) inform the Veteran that he is ultimately responsible for providing the evidence. The Veteran must then be given an opportunity to respond.

2. After all of the above actions have been completed and the Veteran has been given adequate time to respond, readjudicate his claim. 

If the claim remains denied, issue to the Veteran a supplemental statement of the case, and afford the appropriate period of time within which to respond thereto. 

3. Thereafter, the case should be returned to the Board, if in order. The Board intimates no opinion as to the ultimate outcome of this case.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


